Case 1:19-cv-23831-BB Document 1 Entered on FLSD Docket 09/13/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:19-CV-23831

 AUGUSTO EDUARDO LOAIZA LEMUS,

        Plaintiff,

 vs.

 PROJECTOTRES LLC,
 LILIANA SERVIN, and
 JORGE CHALL PEREZ,

       Defendants.
 ______________________________/

               COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

       Plaintiff, Augusto Eduardo Loaiza Lemus, sues Defendants, Projectotres LLC, Liliana

 Servin and Jorge Chall Perez, for unpaid/underpaid overtime wages as follows:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Augusto Eduardo Loaiza Lemus, was and is a resident of Miami-

 Dade County, Florida, at all times material, and he is sui juris.

        2.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.      Plaintiff was a non-exempt employee of Defendants.

        4.      Plaintiff consents to participate in this lawsuit

        5.      Defendant, Projectotres LLC, is a Florida limited liability corporation that

 conducts business in Florida, and it is sui juris. It maintains its office and principal place of

 business in Kissimmee, Osceola County, Florida.

        6.      Defendant, Liliana Servin, was and an owner/officer/director the corporate
                                                   1

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 1 Entered on FLSD Docket 09/13/2019 Page 2 of 6



 Defendant at all times material, ran its day-to-day operations, and was partially or totally

 responsible for paying Plaintiff’s wages.

         7.      Defendant, Jorge Chall Perez, also was and an owner/officer/director the

 corporate Defendant at all times material, ran its day-to-day operations, and was partially or

 totally responsible for paying Plaintiff’s wages.

         8.      Defendants engaged Plaintiff to work from within this District, actually performed

 work in this District, and were responsible for the payment of wages to Plaintiff in Miami-Dade

 County, Florida.

         9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, employed the Plaintiff in this District, Plaintiff performed work for

 Defendants at real property located in this District, and Defendants and were required to and

 actually paid Plaintiff for his work in this District.

         10.     This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

                                           Background Facts

         11.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

         12.     Defendants have at all times material engaged in interstate commerce in the

 course of their provision of electrical contracting services which, traditionally, cannot be

 performed without using goods, materials, supplies, and equipment that have all moved through

 interstate commerce.
                                                     2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 1 Entered on FLSD Docket 09/13/2019 Page 3 of 6



        13.     In addition, Defendants engaged in interstate commerce in the course of their

 performance of electrical contracting in Florida and in North Carolina.

        14.     Furthermore, Defendants engage in interstate commerce in the course of their

 submission of payments for goods and receipt of payment from out-of-state payors.

        15.     In particular, Defendants own and operate an electrical contracting company that

 purchases, sells, installs, and services electrical systems, components, products and materials that

 that have moved through interstate commerce.

        16.     Defendants also sold and/or re-sold electrical wiring components, electrical

 outlets, junction boxes, wires, conduits, and equipment that moved through interstate commerce.

        17.     Defendants conducted their business using vehicles, tools, equipment, machinery,

 materials, and supplies that moved through interstate commerce as well as moving their workers

 to and from Florida to North Carolina using airplanes and/or other means of transportation.

        18.     Defendant’s annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        19.     Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of his performing electrical work for

 Defendants at residential and commercial buildings in North Carolina and in South Florida that

 included the installation of goods, supplies, materials, and equipment that traveled in interstate

 commerce prior to his handling of same and prior to being incorporated into a Change Order by

 and/or for Defendants.

        20.     Plaintiff worked for Defendant from approximately December 4, 2018 to May 29,

 2019 and from July 8, 2019 to August 17, 2019 performing electrical work.
                                                  3

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 1 Entered on FLSD Docket 09/13/2019 Page 4 of 6



        21.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendants.

        22.     Defendant paid Plaintiff at an hourly rate of pay, which began at $14.00/hour

 and then increased until he began receiving $18.000 in February 2019.

                                             Liability

        23.     Plaintiff regularly worked approximately 12 hours of overtime (52 hours per week)

 for Defendants from approximately the middle of January 2019 until May 29, 2019 for which

 Defendants paid him by check at his regular rate(s) of pay.

        24.     Plaintiff then worked approximately 70 to 80 hours per week between

 approximately July 8, 2019 and August 17, 2019, for which Defendants paid him by check at his

 regular rate of pay of $18.00 per hour.

        25.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times his regular rate of pay for all hours worked over 40 hours in a given

 workweek.

        26.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half his regular rate of pay for each of the overtime hours he worked during the

 past three years.

        27.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendant was not required to pay overtime, and/or Defendants concocted a scheme pursuant

 to which it deprived Plaintiff of the overtime pay earned.


                                                  4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 1 Entered on FLSD Docket 09/13/2019 Page 5 of 6



         28.     Plaintiff is entitled to a back-pay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         29.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

         30.     All conditions precedent have been satisfied by Plaintiff or waived by Defendants.

         WHEREFORE Plaintiff, Augusto Eduardo Loaiza Lemus, demands the entry of a

 judgment in his favor and against Defendants, Projectotres LLC, Liliana Servin and Jorge Chall

 Perez, jointly and severally, after trial by jury and as follows:

                 a.       That Plaintiff recovers compensatory overtime wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b);

                 b.       That Plaintiff recovers pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                 c.       That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                 d.       That Plaintiff recovers all interest allowed by law;

                 e.       That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                 f.       That the Court declare Defendants to be in willful violation of the

                          overtime provisions of the FLSA; and

                 g.       Such other and further relief as the Court deems just and proper.


                                                    5

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 1 Entered on FLSD Docket 09/13/2019 Page 6 of 6



                                  DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues so triable.

 Dated this 13th day of September, 2019.

                                                         Respectfully Submitted,


                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com
                                                         FAIRLAW FIRM
                                                         Counsel for Plaintiff
                                                         7300 North Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884




                                                    6

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
